 

 

| USDC SBNY
IDOCUM E.NE

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

 

 

 

 

Seer ere ree mre TET UT ME rrr er FE SOS Sr PROS ST TPS SPT SOR FS SORE EE TRE SE SE ST SEE SS SNS SE SE SE x
UNITED STATES OF AMERICA : 93 Cr. 181 (LAP)
~against-
ORDER
VICTOR ALVAREZ, ;
Defendant. :
mm i i i eee me ee ee eer eee ee re ee ee ee ee ree ee ee ee ee ee es x

LORETTA A. PRESKA, Senior United States District Judge:

The Court is in receipt of Mr. Alvarez’s letter filed on
November 13, 2019 [dkt. no. 1144]. Other than the request for a
copy of the docket sheet, the Court is unable to decipher what
else, if anything, Mr. Alvarez is requesting. The Court
requests Mr. Alvarez to resubmit his letter in a more legible
form.

The Clerk of the Court shall mail to Mr. Alvarez a copy of
the docket sheet and a copy of this order.

SO ORDERED.

Dated: New York, New York
November Zh 2019

Loretta A. Preska,
Senior U.S.D.d.

 

 

 
